PER CURIAM.
Clinton C. Barlow appeals the district court’s orders denying his motion for leave to proceed in forma pauperis and his subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny the motion for leave to proceed in forma pauperis and dismiss on the reasoning of the district court. See Barlow v. Virginia, No. CA-04-734-2 (E.D. Va. Dec. 9, 2004; Feb. 16, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED